DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-11, & 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMORI et al. (US 20150214428) in view of Masaki et al. (US 20100200881).
Regarding claim 1, Fujimori discloses that an electrically conductive layered structure for transmitting light, comprising:
a lower transparent conductive layer 14 having a bottom surface for light entry;
at least one hole that extends from said top surface of said upper transparent conductive layer to said bottom surface of said lower transparent conductive layer, and that has a first diameter at a first side adjacent to said top surface and a second diameter at a second side opposite to said first side, said first diameter being smaller than said second diameter, wherein said lower transparent conductive layer and said upper transparent conductive layer are independently made of a metal oxide selected from the group consisting of indium tin oxide (ITO), zinc oxide (ZnO), cadmium tin oxide (CTO), indium oxide (INO), indium-doped zinc oxide (InZnOQ), aluminum-doped zinc oxide (AlZnQ), gallium-doped zinc oxide (GaZnQ), and combinations thereof (Fig. 5B).
FUJIMORI fails to teach an upper transparent conductive layer directly formed on said lower transparent conductive layer opposite to said bottom surface and having a top surface opposite to said lower transparent conductive layer.
However, Masaki suggests that two transparent conductive layers 20a-b and an upper transparent conductive layer 20b directly formed on said lower transparent conductive layer 20a opposite to said bottom surface and having a top surface opposite to said lower transparent conductive layer (Fig. 2 b).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Fujimoto with an upper transparent conductive layer 20b directly formed on said lower transparent conductive layer 20a opposite to said bottom surface and having a top surface opposite to said lower transparent conductive layer as taught by Masaki in order to improve light extraction efficiency due to the light scattering effect (para. 0075) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 2, FUJIMORI & Masaki disclose that said at least one hole is gradually enlarged from said first side to said second side (Fujimori, Fig. 5b).
Reclaim 3, FUJIMORI & Masaki disclose that said electrically conductive layered structure includes a plurality of said holes that are spaced- apart from one another (Fujimori, Fig. 5b in view of Masaki).
Reclaim 4, FUJIMORI & Masaki disclose that said holes are periodically arranged (Fujimori, Fig. 5b).
Reclaim 5, FUJIMORI & Masaki disclose that said at least one hole has a size in the nanoscale range (Fujimori, Fig. 5b).
Reclaim 6, FUJIMORI & Masaki disclose that a cross-section of said at least one hole along a plane perpendicular to said top surface of said upper transparent conductive layer has a substantially trapezoidal shape (Fujimori, Fig. 5b).
Reclaim 7, FUJIMORI & Masaki disclose that said upper transparent conductive layer 21b has a thickness greater than that of said lower transparent conductive layer (Masaki Fig. 2b, para. 0076-0077).
Reclaim 9, FUJIMORI & Masaki disclose that said lower transparent conductive layer has an etch rate by an etchant higher than that of said upper transparent conductive layer (due to crystal).
Regarding claim 10, FUJIMORI & Masaki disclose that a light-emitting diode device, comprising:
an epitaxial layered structure 8 (Masaki, para. 0079) made of a semiconductor material and having a plane surface; and
an electrically conductive layered structure of claim 1 (see rejection above) disposed on said plane surface of said epitaxial layered structure, wherein said at least one hole terminates at said plane surface of said epitaxial layered structure. 
Regarding claim 11, FUJIMORI & Masaki disclose that a method for manufacturing an electrically conductive layered structure for transmitting light, including the steps of:
a) providing a lower transparent conductive layer having a bottom surface, and an upper transparent conductive layer directly disposed on the lower transparent conductive layer opposite to the bottom surface;
b) covering a top surface of the upper transparent conductive layer opposite to the lower transparent conductive layer with a patterned mask, the patterned mask being formed with through-holes; and
c) etching the upper transparent conductive layer and the lower transparent conductive layer in such a manner that a plurality of holes corresponding in positions to the through-holes are formed to extend from the top surface of the upper transparent conductive layer to the bottom surface of the lower transparent conductive layer, each of the holes having a first diameter at a first side adjacent to the top surface and a second diameter at a second side opposite to the first side, the first diameter being smaller than the second diameter, wherein in step c), the lower transparent conductive layer is etched at an etch rate that is higher than that of the upper transparent conductive layer (Masaki, para. 0076-0077, due to crystal structure of transparent conductive).
Reclaim 13, FUJIMORI & Masaki disclose that in step a), the lower transparent conductive layer is provided on a base unit, the bottom surface facing the base unit (Fujimori, Fig. 5b).
Reclaim 14, FUJIMORI & Masaki disclose that the base unit includes one of a growth substrate, an epitaxial layered structure, and the combination thereof (Masaki, para. 0079).
Reclaim 15, FUJIMORI & Masaki disclose that in step a), the lower transparent conductive layer and the upper transparent conductive layer are formed by a process selected from the group consisting of an evaporation process, a sputtering process, and the combination thereof (para. 0072-0077, electron-beam evaporation method).
Reclaim 16, FUJIMORI & Masaki disclose that step c) is performed using a process selected from the group consisting of a dry etching process, a wet etching process, and the combination thereof (Fig. 5B).
Reclaim 17, FUJIMORI & Masaki disclose that in step c), the patterned mask has a single-layer structure (Fig. 5B).
Reclaim 18, FUJIMORI & Masaki disclose that in step c), the patterned mask has a multi-layered structure (Fig. 5B).
Reclaim 19, FUJIMORI & Masaki disclose that the upper transparent conductive layer and the lower transparent conductive layer are independently made of a material selected from the group consisting of indium tin oxide (ITO), zinc oxide (ZnO), cadmium tin oxide (CTO), indium oxide (InO), In-doped zinc oxide (InZnO), aluminum-doped zinc oxide (AlZnO), gallium-doped zinc oxide (GaZnO), and combinations thereof (Fig. 5B).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899